



AMENDMENT No. 1 TO SHAKE SHACK INC.
2015 INCENTIVE AWARD PLAN
This AMENDMENT NO. 1 TO 2015 INCENTIVE AWARD PLAN, dated and effective as of
April 26, 2016 (this “Amendment”), is entered into by the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of Shake Shack Inc., a
Delaware corporation (the “Company”). All capitalized terms defined herein but
not used herein shall have the meanings as ascribed to such terms in the 2015
Incentive Plan (as defined below).
W I T N E S S E T H:
WHEREAS, on January 29, 2015, the Board and its stockholders approved the Shake
Shack Inc. 2015 Incentive Award Plan (as amended, the “2015 Incentive Plan”),
which provides for, among other things, the grant, at the discretion of the
Committee (as Administrator), of Awards to certain eligible individuals upon the
terms and subject to the provisions of the 2015 Incentive Plan; and
WHEREAS, pursuant to Section 14.1 of the 2015 Incentive Plan, the 2015 Incentive
Plan may be partially amended by the Committee.


NOW, THEREFORE, the Committee hereby amends the 2015 Incentive Plan as follows:
A.
Section 2.41 of the 2015 Incentive Plan is hereby amended and restated in its
entirety as follows (with emphasis on added or deleted terms):



“2.41 “Performance Criteria” shall mean the criteria (and adjustments) that the
Committee selects for an Award for purposes of establishing the Performance Goal
or Performance Goals for a Performance Period, determined as follows:
(a)    The Performance Criteria that shall be used to establish Performance
Goals are limited to the following: (i) net earnings or losses (either before or
after one or more of the following: (A) interest, (B) taxes, (C) depreciation,
and (D) amortization and (E) rent); (ii) gross or net sales or revenue; (iii)
revenue growth or product revenue growth; (iv) net income (either before or
after taxes); (v) same-store sales adjusted net income; (vi) operating earnings
or profit (either before or after one or more of the following: (A) general and
administrative expenses, (B) depreciation, (C) pre-opening costs, (D) loss on
disposal of property and equipment, (E) occupancy and related expenses and (F)
utilities) taxes; (vii) cash flow (including, but not limited to, operating cash
flow and free cash flow); (viii) return on assets or net assets; (ix) return on
capital and cost of capital; (x) return on stockholders’ equity; (xi) total
stockholder return; (xii) return on sales; (xiii) gross or net profit or
operating margin; (xiv) costs, reductions in costs and cost control measures;
(xv) funds from operations or funds available for distributions; (xvi) expenses;
(xvii) working capital; (xviii) earnings or loss per share; (xix) adjusted pro
forma earnings or loss per share; (xx) price per share of Common Stock or
appreciation in and/or maintenance of such price; (xxi) economic value added
models or similar metrics; (xxii) regulatory achievements or compliance
(including, without limitation, regulatory body approval for commercialization
of a product); (xxiii) implementation or completion of critical projects or
processes; (xxiv) sales or market share; (xxv) licensing revenue; (xxvi) brand
recognition/acceptance, (xxvii) inventory turns or cycle time and supply chain
achievements (including, without limitation, establishing relationships with





--------------------------------------------------------------------------------





manufacturers or suppliers of component materials and manufacturers of the
Company’s products), (xxviii) strategic initiatives (including, without
limitation, with respect to market penetration, geographic business expansion,
manufacturing, commercialization, production and productivity, customer
satisfaction and growth, employee satisfaction, recruitment and maintenance of
personnel, human resources management, supervision of litigation and other legal
matters, information technology, strategic partnerships and transactions
(including acquisitions, dispositions, joint ventures, in-licensing and
out-licensing of intellectual property, and establishment of relationships with
commercial entities with respect to the marketing, distribution and sale of
Company products, and factoring transactions, research and development and
related activity, and financial or other capital raising transactions); (xxix)
new or existing store results and operations and new store openings; and (xxx)
financial ratios (including, without limitation, those measuring liquidity,
activity, profitability or leverage), any of which may be measured either in
absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices. Performance Criteria shall be calculated in accordance with the
Company’s financial statements or generally accepted accounting principles, on
an operating basis, or under a methodology established by the Committee prior to
the issuance of an Award that is consistently applied and identified. 
(b)    The Administrator, in its sole discretion, may provide that one or more
objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments (including certain non-cash and other items not
considered in the Company’s evaluation of ongoing operating performance,
including equity-based compensation expense, non-cash deferred rent charges and
certain non-recurring charges); (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual or nonrecurring events
or changes in Applicable Law, accounting principles or business conditions. For
all Awards intended to qualify as Performance-Based Compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.”
B.
Section 2.42 of the 2015 Incentive Plan is hereby amended and restated in its
entirety as follows (with emphasis on added or deleted terms):






--------------------------------------------------------------------------------





“2.42 “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of an
Affiliate, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards. In establishing a Performance Goal
applicable to an Award, the Committee may provide that the attainment of the
Performance Goal shall be measured by appropriately adjusting the evaluation of
Performance Goal achievement to exclude (i) any non-recurring items as described
in Accounting Principles Board Opinion No. 30 and/or in management’s discussion
and analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year, or (ii) the
effect of any changes in accounting principles affecting the Company’s, a
Subsidiary’s, business unit’s, division’s or department’s reported results, or
(iii) the impact of any discontinued operations.”
C.
As hereby amended by this Amendment, the 2015 Incentive Plan remains in full
force and effect.








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned members of the Compensation
Committee of the Board of Directors of Shake Shack Inc. has signed this
Amendment No. 1 to 2015 Incentive Award Plan as of the date first above written.
 
 
 
 
 
 
 
 
/s/ Evan Guillemin
 
 
 
Name:
Evan Guillemin
 
 
 
Title:
Chair, Compensation Committee
 
 
 
 
 
 
 
 
/s/ Jenna Lyons
 
 
 
Name:
Jenna Lyons
 
 
 
Title:
Compensation Committee
 
 
 
 
 
 
 
 
/s/ Jonathan D. Sokoloff
 
 
 
Name:
Jonathan D. Sokoloff
 
 
 
Title:
Compensation Committee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






